DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. Applicant argues on pages 10 and 11 of the filed remarks that the claimed invention allows for the fluid to flow from up to down and down to up in the outermost cavity. This allows “the air bubbles not only to escape due to their low mass but also because the air bubbles flow along with the part of the fluid to be directly discharged from the fluid outlet of the outermost cavity. Compared with the former way, the latter way can quickly discharge a larger quantity of air bubbles to improve the detection accuracy.” 
When comparing filed Figure 1 and Beyer Figure 7, both structures possess an outermost cavity with an inlet and an outlet. Both figures have at least 2 cavities. In both the claimed invention and prior art, the fluid can flow in the up to down direction and down to up direction. Since both the claimed invention and prior art possess the same structure, they can perform in the same manner. Applicant does not provide an explanation or evidence as to why “the latter way can quickly discharge a larger quantity of air bubbles to improve the detection accuracy.” Applicant should provide support or evidence for this statement since it is arguing that the structure of the claimed invention and its resultant function is superior to that of the Beyer reference although the Beyer reference teaches the same structure which serves the same purpose as the claimed invention.

For these reasons, the arguments are not persuasive. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beyer US 20090301187.
As to claim 1, Beyer teaches “An ultrasonic detector (Figure 7, #1; Abstract), comprising: a detection area (Figure 7, #4; Abstract); and a cover body (Figure 7, #2; Abstract), comprising at least two cavities (Figure 7 has multiple cavities), a plurality of fluid inlets and a plurality of fluid outlets which are communicated in sequence from inside to outside (Figure 7, #8 and #10 are inlets/outlets. This is equivalent to #131 and #132 in the claimed invention); wherein, the plurality of fluid inlets, the plurality of fluid outlets and the at least two cavities are in fluid communication to form a fluid channel (Figure 7 depicts inlets/outlets, multiple channels and cavities that are in fluid communication), the fluid channel is (Figure 7, #4 is the measuring chamber and is the more innermost cavity), and each of the at least two cavities is provided with a fluid inlet and a fluid outlet (Figure 7, left cavity #6 has both an inlet and outlet; right cavity #6 has both an inlet and outlet. These 2 cavities are positioned to be outermost compared to measurement cavity #4), so that when the fluid flows into the outermost one of the at least two cavities from the fluid inlet of the outermost one of the at least two cavities, part of the fluid can flow into the detection area and part of the fluid can carry air bubbles in the fluid to flow only along the outermost one of the at least two cavities and then be discharged from the fluid outlet of the outermost one of the at least two cavities so as to prevent the air bubbles in the fluid from entering the detection area (Figure 7, left cavity #6 allows fluid to enter #8, the fluid flow upward towards #10 from which the air bubbles escapes and the fluid is directed towards left cavity #6 into #4; [0014] to [0016]).”

As to claim 12, Beyer teaches “A detection device (Figure 7, #1; Abstract), comprising an ultrasonic detector (Figure 7, #5), the ultrasonic detector comprising: a detection area (Figure 7, #4; Abstract); and a cover body (Figure 7, #2; Abstract), comprising at least two cavities (Figure 7 has multiple cavities), a plurality of fluid inlets and a plurality of fluid outlets which are communicated in sequence from inside to outside (Figure 7, #8 and #10 are inlets/outlets. This is equivalent to #131 and #132 in the claimed invention); wherein, the plurality of fluid inlets, the plurality of fluid outlets and the at least two cavities are in fluid communication to form a fluid channel (Figure 7 depicts inlets/outlets, multiple channels and cavities that are in fluid communication), the fluid channel is configured to guide fluid to flow along at least one bent path, and the detection area is located in an innermost one of the at least two cavities (Figure 7, #4 is the measuring chamber and is the more innermost cavity), and each of the at least two cavities is provided with a fluid inlet and a fluid outlet (Figure 7, left cavity #6 has both an inlet and outlet; right cavity #6 has both an inlet and outlet. These 2 cavities are positioned to be outermost compared to measurement cavity #4), so that when the fluid flows into the outermost one of the at least two cavities from the fluid inlet of the outermost one of the at least two cavities, part of the fluid can flow into the detection area and part of the fluid can carry air bubbles in the fluid to flow only along the outermost one of the at least two cavities and then be discharged from the fluid outlet of the outermost one of the at least two cavities so as to prevent the air bubbles in the fluid from entering the detection area (Figure 7, left cavity #6 allows fluid to enter #8, the fluid flow upward towards #10 from which the air bubbles escapes and the fluid is directed towards left cavity #6 into #4; [0014] to [0016]).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 15, 16, 17, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyer US 20090301187.
As to claims 2 and 15, Beyer teaches “wherein the at least two cavities comprise an inner cavity and an outer cavity (Figure 7, #4 is the inner cavity and #6 is the outer cavity).” Beyer does teach fluid inlets and outlets in Figure 7 as #8 and #10 but does not explicitly teach “a fluid inlet of the outer cavity is smaller than a fluid inlet of the inner cavity, so that the fluid in the outer cavity merges at the fluid inlet of the inner cavity.” 
It would have been obvious to one of ordinary skill in the art to have alter the dimensions of the known structure to optimize the performance of the sensor. The structures in the claimed invention and prior art are the same, however the claimed invention teaches various embodiments that have minor structural dimension changes. These changes are obvious and only involve routine skill in the art, and is seen as a design choice.

(Figure 7, #4 is the inner cavity and #6 is the outer cavity).” Beyer does teach fluid inlets and outlets in Figure 7 as #8 and #10 but does not explicitly teach “a fluid inlet of the inner cavity is smaller than a fluid inlet of the outer cavity, so that the fluid in the outer cavity is diverted to flow into the inner cavity.”
It would have been obvious to one of ordinary skill in the art to have alter the dimensions of the known structure to optimize the performance of the sensor. The structures in the claimed invention and prior art are the same, however the claimed invention teaches various embodiments that have minor structural dimension changes. These changes are obvious and only involve routine skill in the art, and is seen as a design choice.
 
As to claims 4 and 17, Beyer teaches “wherein the at least two cavities comprise an inner cavity and an outer cavity (Figure 7, #4 is the inner cavity and #6 is the outer cavity).” Beyer does teach fluid inlets and outlets in Figure 7 as #8 and #10 but does not explicitly teach “a fluid inlet of the inner cavity and a fluid inlet of the outer cavity are misaligned, and a fluid outlet of the inner cavity and a fluid outlet of the outer cavity are misaligned.”
It would have been obvious to one of ordinary skill in the art to have alter the dimensions of the known structure to optimize the performance of the sensor. The structures in the claimed invention and prior art are the same, however the claimed invention teaches various embodiments that have minor structural dimension changes. These changes are obvious and only involve routine skill in the art, and is seen as a design choice.

(Figure 7).” Beyer does not explicitly teach “are misaligned, and the fluid inlet of the outer cavity and the fluid outlet of the outer cavity are misaligned.”
It would have been obvious to one of ordinary skill in the art to have alter the dimensions of the known structure to optimize the performance of the sensor. The structures in the claimed invention and prior art are the same, however the claimed invention teaches various embodiments that have minor structural dimension changes. These changes are obvious and only involve routine skill in the art, and is seen as a design choice.

As to claims 6 and 18, Beyer teaches “the fluid inlet of the inner cavity and the fluid outlet of the inner cavity (Figure 7).” Beyer does not explicitly teach “is smaller than the fluid inlet of the inner cavity, so that the fluid in the inner cavity is diverted at the fluid outlet of the inner cavity.”
It would have been obvious to one of ordinary skill in the art to have alter the dimensions of the known structure to optimize the performance of the sensor. The structures in the claimed invention and prior art are the same, however the claimed invention teaches various embodiments that have minor structural dimension changes. These changes are obvious and only involve routine skill in the art, and is seen as a design choice.

As to claims 7 and 19, Beyer teaches “the fluid inlet of the inner cavity and the fluid outlet of the inner cavity (Figure 7).” Beyer does not explicitly teach “is larger than the fluid inlet of the inner cavity, so that the fluid in the inner cavity merges at the fluid outlet of the inner cavity.”


As to claims 8 and 20, Beyer teaches “wherein the cover body (Figure 7, #2) comprises an inner case (Figure 7, #12 is connected to the inner case) and an outer case sleeved outside the inner case a(Figure 7, #6 and #7 surround the outer case), the inner cavity is formed inside the inner case (Figure 7, #4 is the inner cavity), and the outer cavity is formed between the inner case and the outer case (Figure 7, #6 is the outer cavity).”

As to claim 9, Beyer teaches “wherein a first side of the inner cavity is provided with a first hole disposed on the inner case (Figure 7, #8 adjacent to #5) and a second hole disposed on the outer case (Figure 7, the divider between #6 and #7 has a hole); and a second side of the inner cavity is provided with a third hole disposed on the inner case (Figure 7, #11) and a fourth hole disposed on the outer case (Figure 7, #8 on the right of #5).”

As to claim 10, Breyer does not explicitly teach “wherein at least two first holes and at least two third holes are provided, and one second hole and one fourth hole are provided.”
It would have been obvious to one of ordinary skill in the art to have altered the number of holes to optimize the performance of the sensor. The structures in the claimed invention and prior art are the same, however the claimed invention teaches various embodiments that have 

As to claim 11, Beyer does not explicitly teach “wherein a first side of the outer case is provided with a fifth hole, the fifth hole and the second hole are convective, and the fifth hole and the first hole are misaligned.”
It would have been obvious to one of ordinary skill in the art to have altered the number of holes to optimize the performance of the sensor. The structures in the claimed invention and prior art are the same, however the claimed invention teaches various embodiments that have minor structural changes. The Beyer reference teaches the use of holes, therefore adding more or reducing the number holes is a simple design choice based on the application of the sensor.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyer US 20090301187 in view of Downey US 20150096385 and Duenstl US 4958518.
As to claim 13, Beyer teaches the ultrasonic detector of claim 12 but is silent regarding the particulars of claim 13.
Duenstl teaches “a control box (Figure 1, #9), a flange (Figure 1 where #8 connects into C there is a seal which can be interpreted as a flange. This seal connects the pipe #8 to C, preventing liquid from exiting C), the flange is configured to seal the fluid in the tank (Figure 1 where #8 connects into C there is a seal which can be interpreted as a flange. This seal connects the pipe #8 to C, preventing liquid from exiting C), and the control box is (Column 4, lines 38-55).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Duenstl with Beyer. Using a flange to seal a container or pipe is known in the art. Flanges are used to prevent liquids from escaping.
The prior arts do not teach the combination of liquid level detection pipe and fluid pipe.
Downey teaches “a liquid level detection pipe (Figure 1, #200), a fluid pipe (Figure 1, #104) and wherein the fluid pipe is configured for transporting fluid (Figure 1, #104; [0094]) ; the liquid level detection pipe is configured to detect a liquid level of fluid in a tank (Figure 1, #200; [0114]); 
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Downey with Duenstl and Beyer. Since the invention of Beyer and Downey relate to ultrasonic fluid sensing, it would be obvious to combine the elements of Downey with the sensor of Beyer. The elements of Downey aid in fluid transport to the sensor where the fluid is analyzed by the ultrasonic components. This allows for a fluid system to be tested using the sensor of Beyer.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior arts teach the heater element which serves to prevent fluids from solidifying.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/            Primary Examiner, Art Unit 2863